      Case 1:19-cr-00103-JLS-HKS Document 72 Filed 03/22/21 Page 1 of 2

                                                                                             Disr^
                                                                                           FILED

IN THE UNITED STATES DISTRICT COURT
                                                                                     MAR
FOR THE WESTERN DISTRICT OF NEW YORK

                                                                                      LPcwrNGulLi
                                                                                           district
UNITED STATES OF AMERICA,

              V.                                                  19-CR-103-JLS


SHANE QUAY,

                             Defendant.




                                  PROTECTIVE ORDER


       Pursuant to Title 18, United States Code, Section 3509(d)(1), the government has filed

a motion requesting that this Court issue a Protective Order permitting the filing of victim

impact statements and restitution requests under seal. The government has requested a

Protective Order limiting the dissemination of the victim impact statements and restitution

requests filed in conjunction with the sentencing which is pending in this action.

       NOW,upon motion of the government, it is hereby

       ORDERED, that the victim impact statements and restitution requests submitted in

the above-referenced case shall be received under seal; and it is further

       ORDERED, that material and copies referenced described above shall not be

disclosed to the media or any other person or entity except to those persons who, by reason

of their participation in the proceeding, are entitled. Nothing shall prohibit a party from

using the material in connection with the proceedings in this litigation, including appeal or

any collateral enforcement proceedings; and it is further
      Case 1:19-cr-00103-JLS-HKS Document 72 Filed 03/22/21 Page 2 of 2



       ORDERED,that copies ofthe above-described materials shall not be provided to third

parties except those employed or engaged for the purpose of this litigation, who shall also be

bound by order of the Court.

DATED: Buffalo, New York
       March 19, 2021




                                          j^wT^siNATRA^J^
                                              ITED STATES DISTRICT JUDGE
